In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-08-133 CR

 ______________________


DESONNIER KINTE FORWARD, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 1A District Court
Newton County, Texas

Trial Cause No. ND 5963




MEMORANDUM OPINION
	On February 28, 2008, Desonnier Kinte Forward filed a notice of appeal from a
sentence imposed on January 18, 2008.  The notice of appeal was filed with the trial court
more than thirty days from the date of sentencing. We notified the parties that the notice of
appeal did not appear to have been timely filed, but did not receive a response. 
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that the appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
 
								____________________________
									DAVID GAULTNEY
										Justice

Opinion Delivered May 21, 2008
Do Not Publish
 
Before Gaultney, Kreger, and Horton, JJ.